DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim1; the layer of claim 7; the device of claim 10.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Suzuki (US 2004/0253389) teaches a material represented by Compound 39 (page 8):


    PNG
    media_image1.png
    203
    320
    media_image1.png
    Greyscale

Compound 39 shows K1 and K2 = phenyl; n = 0; A3 = fluorene corresponding to Id. When Id is present n=1 and  R4 = C6 to C18 aryl.
	Suzuki fails to teach, suggest or offer guidance that would render obvious modifying Compound 39 to arrive the limitations of the above independent claims. 
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786